Citation Nr: 1745492	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-31 259	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low back strain with degenerative disc disease (DDD) for the period prior to May 28, 2016, and in excess of 10 percent thereafter, to include separate evaluations for urinary incontinence and lower extremity radiculopathy.  


REMAND

The Veteran had active duty service from July 1956 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board last remanded this case in February 2017 for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Board previously remanded this case in order to obtain a VA examination that comported with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran underwent an examination in March 2017.  In that examination, the range of motion testing does not indicate whether such is active or passive range of motion and the examiner noted that there was pain on range of motion, but did not indicate at which degree pain began.  Further, the examiner noted that the Veteran was not being examined after repeated use of time and that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time; the examiner then opined that it would be merely speculative to comment as to additional functional limitation, as it was impossible to determine because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Thus, it does not appear to the Board that the examiner adequately addressed any functional limitation of the Veteran's pain.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Furthermore, the examiner noted that it was not "medically appropriate" to comment on whether there was pain on passive range of motion, although no explanation for that conclusion is given.  

Moreover, with regards to urinary incontinence, the March 2017 examiner diagnosed the Veteran with urinary incontinence.  The Veteran reported that he was followed by a private urologist.  The examiner opined that she was unable to locate any medical records from the private urologist and that the initial history and physical at VA in March 2010 showed a diagnosis of benign prostatic hypertrophy with obstruction.  She noted that there was no documentation of his current symptoms.  The Board finds that the examiner's findings are internally inconsistent, as she both noted that she could not find any documentation of his current symptoms and diagnosed the Veteran with urinary incontinence.  Further, the VA examiner did not address whether the Veteran's urinary incontinence was related to his lumbar spine disability, as the Board requested in the previous remand directives.  

Accordingly, in light of the above deficiencies, the Board finds that a remand is necessary in order to obtain another VA examination of the Veteran's lumbar spine disability in order to adequately assess the current severity of that disability and to ensure substantial compliance with the previous remand directives.  

Finally, the Board will address the radiculopathy and urinary incontinence as part of the spine increased rating claim on appeal and will determine if a separate evaluation is warranted.  Thus, the urinary incontinence and radiculopathy issues should be addressed by the examiner on examination during the remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, urinary incontinence and radiculopathy disorders, which is not already of record, to specifically include the private urologist referenced in the record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

The Veteran is reminded that if he does not provide the records, or the requisite release forms so that the Board may assist in obtaining those records, that his claim for benefits, in whole or in part, may be denied.

3.  Schedule the Veteran for a VA examination with a physician who has not previously participated in this case so as to determine the current severity of his lumbar spine disability and any associated urinary incontinence and lower extremity radiculopathy.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of both active and passive range of motion testing must be performed where possible.  (This means that two sets of range of motion findings should be clearly noted in the examination report.)  The lumbar spine should be tested for pain in both active and passive motion, and in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is reminded that the degree at which pain begins should be noted on examination for both active and passive ranges of motion.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees. 

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with the Veteran's lumbar spine disability, particularly any urinary incontinence or lower extremity radiculopathy present at any time during the course of the appeal.  

If either of those conditions exists, particularly urinary incontinence, the examiner should opine whether those disorders are at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine disability.  

If aggravation of the Veteran's urinary incontinence or lower extremity radiculopathy/neuropathy by his service-connected lumbar spine disability is found, the examiner must attempt to establish a baseline level of severity for those disorders prior to aggravation by the service-connected lumbar spine disability.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation for his lumbar spine disability, to include whether separate evaluations are warranted for urinary incontinence and/or lower extremity radiculopathy.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel

